Citation Nr: 1018330	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability, and if so, whether service connection is 
warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
October 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for skin 
disability on the merits and whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have forward flexion of his lumbar 
spine limited to 30 degrees or less or ankylosis of his 
entire thoracolumbar spine.  He does not have intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.

2.  The RO denied service connection for pseudofolliculitis 
barbae in October 2006.  The Veteran was notified of that 
decision and did not appeal.  

3.  Evidence received since the RO's October 2006 decision, 
which was not previously of record, and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2009).

2.  New and material evidence has been received; the claim 
for service connection for skin disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mechanical low back pain

	Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in February 2007.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained VA medical records and examined the Veteran in 
July 2009.  The Board has reviewed the examination report and 
finds that it is adequate.  VA afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

	Merits

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 in pertinent part as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................................50

Forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
............................................................4
0

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
......................................................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
.....................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Intervertebral disc syndrome (IVDS) is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, depending on the number of 
incapacitating episodes a person has had in the past 12 
months.  If there have been incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, then a 20 percent rating is 
warranted.  If there have been incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, then a 40 percent rating is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Veteran appeals for a higher rating for his service-
connected mechanical low back pain.  The disability is rated 
under Diagnostic Code 5243, which is for intervertebral disc 
syndrome.  It can be rated under either 38 C.F.R. § 4.71a's 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  

To obtain a 40 percent rating for mechanical low back pain 
under 38 C.F.R. § 4.71a's General Rating Formula for Diseases 
and Injuries of the Spine, cited above, the evidence would 
have to show forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  

The Board concludes that these criteria are not met.  The 
Veteran had a negative straight leg raising test on VA 
evaluation in June 2006.  In July 2006, he had tender 
paraspinal muscles with tension and decreased flexion and 
extension due to pain, but his strength was within normal 
limits throughout.  On another evaluation in July 2006, he 
had very limited lumbar flexion and extension limited to less 
than 20 degrees, but he had psychological overlay to his pain 
experience and his MRI revealed only mild degenerative 
pathology, with little suspicion of radiculopathy, disc pain, 
or canal stenosis.  Again in August and September 2006, he 
had decreased flexion but muscle bulk and tone were normal.  
In September 2007, he had flexion to 90 degrees and his 
muscle tone appeared within normal limits.  In May 2008, 
flexion and extension were limited by pain but a seated 
straight leg raise was negative and he had 5/5 motor 
throughout, with no muscle atrophy. 

There was a VA examination in July 2009 which showed negative 
straight leg raising tests on the left and right, no 
ankylosis of the lumbar spine, absent muscle spasm, and no 
evidence of radiating pain on movement.  While he flexed only 
to 30 degrees, the examiner stated that his straight leg 
raising was inconsistent with complaints of increased lower 
back pain with straight leg raising to 30 degrees when supine 
and to 90 degrees while sitting, without eliciting lower back 
pain.  He also had a positive axial compression test.  Both 
of these suggested symptom magnification.  

When the Veteran's flexion was limited to 20 degrees in July 
2006, it was concluded that he had psychological overlay to 
his pain.  When he limited his flexion to 30 degrees in July 
2009, there was no muscle spasm and the examiner indicated 
that he had a straight leg raise to 90 degrees while sitting 
but to 30 degrees supine, and that that and a positive axial 
compression test suggested symptom magnification.  Throughout 
the course of the claim, the Veteran has had normal muscle 
strength, bulk, and tone, with 5/5 motor and no muscle 
atrophy.  For these reasons, the Board finds that the Veteran 
does not have limitation of flexion of his thoracolumbar 
spine to 30 degrees or less due to his service-connected 
mechanical low back pain disability.  

Furthermore, a 40 percent rating is not alternatively 
warranted under the Formula for Rating Intervertebral 
Syndrome Based Upon Incapacitating Episodes.  At the time of 
the VA examination in July 2009, the Veteran stated that his 
condition has not resulted in any incapacitation and no 
evidence of record suggests or indicates that he has had 
incapacitating episodes having a total duration of at 4 weeks 
during the past 12 months.  

Further, a separate rating is not warranted for any 
neurologic abnormalities under 38 C.F.R. § 4.121a (2009).  
While the Veteran complained that he barely felt his left 
great toe in July 2006, a nerve conduction study was normal 
at that time, and his motor, strength, and tone have been 
normal throughout.  There have been no findings of complete 
or incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8513.  

In light of the above, an increased rating is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has considered whether a higher rating was 
warranted during any discrete period involved in this claim.  
After reviewing the evidence, the Board finds that at no 
point during the period at issue did his low back disorder 
approximate the criteria for a higher rating.

The Board has considered whether the veteran is entitled to a 
higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the lower back disorder are 
reasonably contemplated by the 20 percent evaluation 
assigned.  Nor has the veteran been hospitalized frequently 
for his disorder.  In short, there are no legitimate grounds 
for consideration of assignment of an extra-schedular rating, 
to include referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration. 

Skin

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO denied service connection for pseudofolliculitis 
barbae in October 2006.  The Veteran was informed of that 
decision and of his right to appeal it, but he did not, and 
it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The basis for the RO's October 2006 
decision was that although treatment for pseudofolliculitis 
barbae was shown in service, no permanent residual or chronic 
disability subject to service connection was shown by the 
service medical records or demonstrated by the evidence 
following service.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For evidence to be new and material, it must make up for a 
prior evidentiary defect.  Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining if evidence is new 
and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran applied to reopen his claim in March 2006.  He 
indicated in October 2007 that he currently has a skin 
condition.  A skin condition is the type of disability which 
a layperson such as the Veteran is capable of observing.  
Falzone v. Brown, 8 Vet. App. 396 (1995).  The Board 
accordingly finds that the October 2007 statement that he 
currently has a skin condition is new and material evidence.  
As such, the claim is reopened.

ORDER

An increased rating for mechanical low back pain is denied. 

New and material evidence having been submitted, the claim 
for service connection for skin disability is reopened.  To 
this extent only, the appeal is allowed.


REMAND
Skin disability

The Veteran was treated on a number of occasions in service 
for pseudofolliculitis barbae, and he claims it now.  Given 
his statement that he still has the disorder, the Board finds 
that a VA examination is necessary.  38 C.F.R. 3.159 (2009).  

PTSD

The RO denied service connection for PTSD in March 2003.  At 
the time, service treatment records were silent for reference 
to complaints or findings of a psychiatric disorder.  Other 
psychiatric disorders were diagnosed starting shortly after 
service, and then in July 2002, a VA psychiatrist stated that 
there was the possibility that the Veteran had an undiagnosed 
PTSD.  

In the March 2003 rating decision, the RO indicated that the 
Veteran's outpatient treatment records did not note that he 
had a diagnosis of PTSD, but that a VA psychiatrist had noted 
the possibility of an undiagnosed PTSD.  The RO noted the 
criteria for service connection for PTSD from 38 C.F.R. 
3.304(f) and indicated that the evidence did not show a 
confirmed diagnosis of PTSD.  The RO notified the Veteran of 
its decision by letter dated that month.  He did not appeal.  

The RO again denied service connection in April 2005.  By 
that time, there was an August 2003 letter from the Veteran's 
VA psychiatrist indicating that the Veteran had described an 
in-service traumatic situation when he suffered a back 
injury.  He felt that the Veteran should be further evaluated 
to consider the possibility that he had developed a PTSD 
related to that experience.  A January 1985 deck log was 
submitted showing that a ship was being refueled while moving 
in the water.  No mention was made regarding the Veteran's 
back injury or stressor of being thrown overboard and hanging 
between two ships, which had been reported in a June 2002 VA 
medical record.  A September 2004 VA medical record indicated 
that the Veteran met the criteria for a diagnosis of PTSD.  
In December 2004, the Veteran's VA psychiatrist indicated 
that the Veteran does have a range of symptoms that qualify 
for a diagnosis of PTSD secondary to his accident of almost 
being knocked off the ship deck and killed when oxygen 
canisters came loose and hit him in the back.  The RO noted 
that there was no documentation on the deck log that the 
Veteran had been knocked overboard or nearly knocked 
overboard, and that there was a provisional diagnosis of 
PTSD.  The RO denied the claim because there was not 
confirmation of the Veteran's reported in-service stressor.  

The RO denied the claim again in December 2005.  At that 
time, a letter to the Veteran's VA psychiatrist from R.J.K., 
who stated that he had been a shipmate of the Veteran, had 
been received.  The letter stated that Mr. K. had witnessed 
the Veteran being tossed over the side of the ship in rough 
seas, and hanging over the side by a rope.  He stated that 
the Veteran seemed to have been hit from behind by a 
canister.  Another shipmate grabbed the Veteran from behind 
and pulled him to safety.  They all thought he was gone, and 
the Veteran seemed to have been in a lot of pain and shaken 
and never seemed to be himself after that.  In August 2005, 
the Veteran's VA psychiatrist stated that the letter from Mr. 
K. documents how overwhelming the trauma was and caused the 
doctor to be more convinced that the experience was a 
prominent cause of the symptoms the Veteran had been 
experiencing, and which were consistent with the diagnosis of 
PTSD.  The RO found that while the Veteran had been diagnosed 
with PTSD, there still was not objective verification of the 
claimed in-service stressor of having feared for his life 
after being thrown overboard and dangling over the water 
supported only by safety rope.  The RO notified the Veteran 
of its decision and of his appeal rights in December 2005.  
He did not appeal.  Therefore, the December 2005 rating 
decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For evidence to be new and material, it must make up for a 
prior evidentiary defect.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, in the Veteran's case, it must be credible 
supporting evidence that the claimed in-service stressor 
occurred.  The RO has not given the Veteran VCAA notice 
telling him of the specific basis for the RO's December 2005 
denial, and it must.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran 
specific VCAA notice concerning his 
attempts to reopen previously denied 
claim for service connection for PTSD 
to comply with Kent, supra.  

2.  Schedule the Veteran for an 
examination to determine whether the 
Veteran has a skin disorder, including 
pseudofolliculitis.  With respect to each 
skin disorder identified, the examiner 
should render an opinion with reasons as 
to whether it is at least as likely as 
not (a probability of at least 50 
percent) that any current skin disorder 
are related service, including to in-
service manifestations.  The claims 
folders should be made available to the 
examiner for the examination.  

3.  Thereafter, the RO should again 
consider the Veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action any claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures, if necessary.  By this 
remand, the Board intimates no opinion as to any outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


